DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

means for measuring an ambient temperature (corresponding structure that performs the recited function in claim 11 is thermometer, thermocouple, thermistor, resistance temperature detector see page 4 lines 20-22).
means for monitoring one or more temperatures (corresponding structure that performs the recited function in claims 6, 11 is thermometer, thermocouple, thermistor, resistance temperature detector see page 4 lines 22-23 and page 5 lines 1-4).
means for monitoring voltage of a battery of the engine (corresponding structure that performs the recited function in claim 16 is voltage monitoring relay see page 8 lines 20-22)
means for measuring an elapsed time from turning off the engine (corresponding structure that performs the recited function in claims 17 and 19 is clock or part of the controller see page 9 lines 19-21)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6-11, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Pub No. US 2020/0284178 A1 to Barbier et. al. (Barbier).

In Reference to Claim 1
A method for operating a urea dosing system in an exhaust aftertreatment system (EATS) (2, 3, 7, 5, 6, 9) of an engine, comprising: 
measuring an ambient temperature in an environment in which the EATS (2, 3, 7, 5, 6, 9) is disposed (Barbier teaches to measure ambient temperature); 
monitoring one or more temperatures associated with the EATS (2, 3, 7, 5, 6, 9) to which there is a relationship to a temperature of urea in the urea dosing system (7, 5, 6) (Barbier teaches to measure or monitor temperature of urea tank and injector temperature); 

performing a reversion operation after turning off the engine (10) with a delay until one or more events occur, the one or more events including determining that urea in the urea dosing system is subject to freezing (steps 15 and 21) (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 4
The method as set forth in claim 1 (see rejection to claim 1 above), wherein the one or more monitored temperatures includes a temperature of an EATS component (2, 3, 7, 5, 6, 9) (temperature of the injector) proximate a urea dosage valve (within injector) of the urea dosing system (7, 6, 5) (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 6
The method as set forth in claim 1 (see rejection to claim 1 above), comprising monitoring voltage of a battery of the engine (1), the battery being arranged to start. the engine (1) and to power means for monitoring one or more temperatures (means for measuring the voltage and the current-strength of the pulse) associated with the EATS, wherein the one or more events include determining that voltage of the battery has fallen below a predetermined voltage (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 7
The method as set forth in claim 6 (see rejection to claim 6 above), measuring an elapsed time from turning off the engine (1), wherein the one or more events include determining that the elapsed time from tuning off the engine (1) exceeds a predetermined length of time (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 8
The method as set forth in claim 7 (see rejection to claim 7 above), wherein the predetermined length of time is a function of an expected battery voltage after turning off the engine (1) and monitoring the one or more temperatures associated with the EATS (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 9
The method as set forth in claim 1 (see rejection to claim 1 above), measuring at elapsed time from turning off the engine (1), wherein the one or more events include determining that the elapsed time from turning off the engine (1) exceeds a predetermined length of time (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 10


In Reference to Claim 11
An engine system, comprising: 
an engine (10); 
an exhaust aftertreatment system (EATS), the EATS comprising 
a urea dosing system (7, 5, 6), 
means for measuring an ambient temperature in an environment in which the EATS is disposed (temperature sensor measuring the ambient temperature) (see Barbier paragraph 48), and 
means for monitoring one or more temperatures associated with the EATS to which there is a relationship to a temperature of urea in the urea dosing system (7, 5, 6) (temperature sensor and means for measuring the voltage and the current-strength of the pulse); and 
a controller (controller) arranged to determine, after turning off the engine (1), whether urea in the urea dosing system (7, 5, 6) is subject to freezing based on the measured ambient temperature and the one or more monitored temperatures (steps 14 and 20), and to send an instruction to the urea dosing system (7, 6, 5) to perform a reversion operation after turning off the engine (1) with a delay until one or more events occur, the one or more events including 

In Reference to Claim 14
The engine system as set forth in claim 11 (see rejection to claim 11 above), wherein the means (means for measuring the voltage and the current-strength of the pulse) for monitoring the one or more monitored temperatures monitors a temperature of an EATS component (2, 3, 7, 5, 6, 9) (temperature of the injector) proximate a urea dosage valve (within injector) of the urea dosing system (7, 6, 5) (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 16
The engine system as set forth in claim 11 (see rejection to claim 11 above), comprising means (means for measuring the voltage of the battery) for monitoring voltage of a battery of the engine (1), the battery being arranged to start the engine (1) and to power the means (means for measuring the voltage and the current-strength of the pulse) for monitoring one or more temperatures associated with the EATS, wherein the one or more events include determining that voltage of the battery has fallen below a predetermined voltage (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 17


In Reference to Claim 18
The engine system as set forth in claim 17 (see rejection to claim 17 above), wherein the predetermined length of time is a function of an expected battery voltage after turning off the engine (1) and monitoring the one or more temperatures associated with the EATS (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 19
The engine system as set forth in. claim 11 (see rejection to claim 11 above), comprising means (means for measuring an elapsed time) for measuring an elapsed time from turning off the engine (1), wherein the one or more events include determining that the elapsed time from turning off the engine exceeds a predetermined length of time (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 20
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barbier in view of Pub No. EP 2876270 A1 to Ota (Ota).

In Reference to Claim 2
Barbier teaches (except for the bolded and italic recitations below):
The method as set forth in claim 1 (see rejection to claim 1 above), wherein the one or more monitored temperatures includes a temperature of a urea dosing pump of the urea dosing system (7, 6, 5) (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).
Barbier teaches to monitor the temperature of the urea dosing system (7, 6, 5) however is silent (bolded and italic recitations above) as to monitor the temperature of the urea dosing pump in order to determine that the urea dosing system is subject to freezing. However, it is known in the art before the effective filing date of the claimed invention to monitor the temperature of the urea dosing pump in order to determine that the urea dosing system is subject to freezing. For example, Ota teaches that to determine that the urea dosing system is subject to freezing one can monitor the temperature of the urea dosing pump or temperature of the tank or the temperature of the supply line (see at least Ota paragraphs 82-84). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system 

In Reference to Claim 3
The method as set forth in claim 2 (see rejection to claim 2 above), wherein the one or more monitored temperatures includes a temperature of an EATS component (2, 3, 7, 5, 6, 9) (temperature of the injector) proximate a urea dosage valve (within injector) of the urea dosing system (7, 6, 5) (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

In Reference to Claim 12
Barbier teaches (except for the bolded and italic recitations below):
The engine system as set forth in claim 11 (see rejection to claim 11 above), wherein the means for monitoring the one or more monitored temperatures (temperature sensor and means for measuring the voltage and the current-strength of the pulse) monitors a temperature of a urea dosing pump of the urea dosing system (7, 6, 5) (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).
Barbier teaches to monitor the temperature of the urea dosing system (7, 6, 5) however is silent (bolded and italic recitations above) as to monitor the temperature of the urea dosing pump in order to determine that the urea dosing system is subject to freezing. However, it is known in the art before the effective 

In Reference to Claim 13
The engine system as set forth in claim 12 (see rejection to claim 12 above), wherein the means for monitoring the one or more monitored temperatures monitors a temperature of an EATS component (2, 3, 7, 5, 6, 9) (temperature of the injector) proximate a urea dosage valve (within injector) of the urea dosing system (7, 6, 5) (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barbier in view of Pub No. US 2016/0061080 A1 to Tanioka et. al. (Tanioka).

In Reference to Claim 5

The method as set forth in claim 4 (see rejection to claim 4 above), wherein the EATS component proximate the urea dosage valve (6) is a diesel particulate filter (3) (temperature) (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).
Barbier is silent (bolded and italic recitations above) as to monitor the temperature of the DPF to determine the temperature of the valve (injector) (6). However, it is known in the art before the effective filing date of the claimed invention to determine the temperature of the injector valve by monitoring the temperature of the DPF. For example, Tanioka teaches that the temperature of the injector valve (43) can be determined via temperature of the DPF (see at least Tanioka Figs. 1-3 and paragraphs 44, 74). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that system of Barbier can determine the temperature of the injector valve via temperature of the DPF as evidence by Tanioka.

In Reference to Claim 15
Barbier teaches (except for the bolded and italic recitations below):
The engine system as set forth in claim 14 (see rejection to claim 14 above), wherein the EATS component proximate the urea dosage valve (6) is a diesel particulate filter (3) (temperature) (see at least Barbier Figs. 1-2 and paragraphs 21-28, 42-64).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2020/0116060 A1 to Suzuki (Suzuki) teaches to perform reverse operation to prevent urea freezing in the flow passage. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 25, 2022